Citation Nr: 0022274	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the income of the veteran's dependent spouse is 
countable for purposes of improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.  In October 1998 the Department of Veterans Affairs 
(VA) Regional Office Milwaukee Wisconsin terminated the 
veteran's award of improved disability pension effective in 
February 1995 due to excess family income including income of 
his spouse.  He was paid disability compensation at the 10 
percent rate effective at that same time.  The veteran 
appealed from the termination of his improved disability 
pension, asserting that his wife's income should not have 
been included as countable income for purposes of improved 
disability pension.  The case is now before the Board for 
appellate consideration.  

The record reflects that the retroactive termination of the 
veteran's award of improved disability pension created an 
overpayment in his account.  In January 1999 his 
representative submitted a request for a waiver of recovery 
of the overpayment on his behalf.  In April 1999 the veteran 
was advised that since he was currently appealing the 
termination of his pension benefits that created the 
indebtedness the Committee on Waivers and Compromises could 
not consider the request for a waiver until the dispute over 
the establishment of the debt had been resolved.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.

2.  In April 1997 the veteran was awarded improved disability 
pension effective August 1, 1994.  His wife was included as a 
dependent on the award.  The award was based only on Social 
Security benefits for the veteran and his wife.  

3.  In February 1998 the Regional Office received information 
that the veteran's wife had begun receiving income in 
addition to her Social Security benefits beginning in 1995.  

4.  In October 1998 the veteran's award of improved 
disability pension was terminated effective in February 1995 
due to excess family income including the other income 
received by his wife.  In lieu of his pension, he was awarded 
VA disability compensation at the 10 percent rate effective 
from February 1995.


CONCLUSION OF LAW

The income of the veteran's dependent spouse was properly 
included as countable income for purposes of improved 
disability pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum annual rate of improved disability pension for a 
married veteran was $10,527 effective in December 1994.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

The term "veteran's annual income," includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In April 1997 the veteran was awarded improved disability 
pension benefits commencing in August 1994.  His award was 
based on the Social Security benefits of himself and his 
spouse.  In July 1997 his award was adjusted effective in 
February 1997 to pay him benefits based on no family income 
since the Social Security benefits had been terminated 
effective in January 1997.  

In February 1998 the Regional Office received information 
that the veteran's spouse had been receiving income in 
addition to her Social Security beginning in 1995 which 
caused the family income to exceed the applicable limit for 
the receipt of VA pension.  Accordingly, in October 1998 the 
veteran's award of improved disability pension was terminated 
effective in February 1995 due to excess family income 
including the other income received by his wife.  In lieu of 
his pension he was awarded VA disability compensation at the 
10 percent rate based on a service-connected skin condition 
effective from February 1995.  

The term "veteran's annual income," includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).  Since the veteran's spouse was included as a 
dependent on his award of improved disability pension, it is 
apparent that her other income beginning in 1995 was properly 
included as countable income for purposes of the veteran's 
improved disability pension benefits.  The veteran has 
maintained that he felt he was entitled to the payments he 
received since during his military service, his family did 
not exist and had nothing to do with his military service.  
He further noted that when he previously initiated a claim 
for disability pension benefits he did not have a wife or 
children.  However, these matters are simply not relevant, or 
legally pertinent to the issue under consideration.  As 
indicated previously, the regulations require that all family 
income be counted, and since the veteran's spouse was 
included as a dependent on his award of improved disability 
pension her income was properly included for purposes of 
determining his entitlement to improved disability pension.  

As the law is controlling and dispositive in this case, the 
appeal is without legal merit and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The income of the veteran's dependent spouse has been 
properly included as countable income for purposes of 
improved disability pension benefits.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 
- 5 -

- 1 -


